287 S.C. 161 (1985)
337 S.E.2d 209
Athena S. CHRIS, Petitioner,
v.
Pete Jim CHRIS, Kim A. Sarte, Dawn Maria Sarte, and Nikki S. Thompson, Respondents, OF WHOM: Athena S. Chris, Kim A. Sarte, Dawn Maria Sarte and Nikki S. Thompson are Appellants, and Pete Jim Chris is Respondent. Appeal of Athena S. CHRIS, Kim A. Sarte, Dawn Maria Sarte and Nikki S. Thompson.
Supreme Court of South Carolina.
November 6, 1985.

ORDER

Nov. 6, 1985.
This is an appeal from a family court order awarding Respondent Chris the marital home. The order requires Appellant Chris to vacate the marital home within thirty days of the order. It also requires the other three appellants. Appellant Chris' daughters from a previous marriage, to vacate the home and to execute deeds reconveying their *162 interests in the home to Respondent Chris. The appellants contest this portion of the order.
Appellant Chris seeks supersedeas of the order to the extent it requires her to vacate the home within thirty days. We deny this relief as unnecessary. The appeal automatically stayed the equitable division award. Supreme Court Rules of Practice, Rule 41, § 1A. Further, the family court order issued on October 3, 1985, is vacated because the family court lacked jurisdiction. Supreme Court Rules of Practice, Rule 18, § 3; Rule 41, § 1A. Nothing in this order shall be construed to prevent Respondent Chris from petitioning to lift this stay should circumstances warrant such relief.
It is so ordered.